 IRONWORKERS LOCAL 843 (NORGLASS, INC.) 29Ironworkers Local 843, International Association of Bridge, Structural & Ornamental Ironworkers, AFLŒCIO (Norglass, Inc.) and Robert Harold Edge. Case 11ŒCBŒ2687 October 30, 1998 DECISION AND ORDER BY MEMBERS FOX, HURTGEN, AND BRAME On August 5, 1998, Administrative Law Judge Law-rence W. Cullen issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Iron-workers Local 843, International Association of Bridge, Structural & Ornamental Ironworkers, AFLŒCIO, Greensboro, North Carolina, its officers, agents, and rep-resentatives, shall take the action set forth in the Order as modified. 1.  Insert the following as paragraph 2(b) and reletter the subsequent paragraphs. ﬁ(b)  Place on the weekly referral list the names of all employees who request such placement.ﬂ 2.  Substitute the attached notice for that of the admin-istrative law judge.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge's™ credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  2 We have adopted the judge™s finding that the Respondent violated Sec. 8(b)(1)(A) and (2) by failing to place the Charging Party™s name on the hiring hall weekly referral list for the week of April 1, 1996.  We correct the judge™s inadvertent failure to include in the Order an af-firmative remedial provision for this violation, and we attach a revised notice to employees and members. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT fail and refuse to place on our hiring hall weekly referral list the names of employees who request such placement. WE WILL NOT fail and refuse to refer users of our hiring hall for work in accordance with the order in which they appear on our weekly referral list. WE WILL NOT in any like or related manner restrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL place Robert Edge™s name on our hiring hall weekly referral list when he requests such placement and WE WILL refer him for work in accordance with the order in which his name appears on the referral list. WE WILL make Robert Edge whole for any loss of earnings and other benefits resulting from our failure and refusal to place his name on our hiring hall weekly refer-ral list and  refer him for employment, less any net in-terim earnings, plus interest.  Jane North, Esq., for the General Counsel. Paul Supton, Esq., for the Respondent. DECISION STATEMENT OF THE CASE LAWRENCE W. CULLEN, Administrative Law Judge.  This case was opened telephonically on November 6, 1997, continued and resumed telephonically on November 12, 1997, continued and resumed and tried on March 12, 1998, in Winston-Salem, North Carolina, pursuant to a complaint as amended at the hearing issued by the Acting Regional Director for Region 11 of the National Labor Relations Board (the Board) on April 10, 1997.  The complaint is based on a charge filed by Robert Harold Edge, an Individual, on June 19, 1996.1  The complaint, as amended, alleges that Ironworkers Local 843, International Association of Bridge, Structural and Orna-mental Ironworkers, AFLŒCIO (the Respondent or the Union) violated Section 8(b)(1)(A) and (2) of the National Labor Rela-tions Act (the Act) by failing and refusing to refer Edge out for employment with Norglass, Inc. (the Employer) and various other employer signatories with which the Respondent has been party to a collective-bargaining agreement which provides by its terms that the Respondent is the sole and exclusive source of referrals of ironworker applicants for employment and by fail-ing to place Edge on the Respondent™s out-of-work list for 1 week on April 1, 1996.  The Respondent filed its answer to the complaint on May 7, 1997, which was later amended at the hearing and which denies the commission of any violations of the Act and asserts certain affirmative defenses thereto. On the entire record in this proceeding, including my obser-vations of the witnesses who testified and after considering the  1 All dates are in 1996 unless otherwise specified. 327 NLRB No. 11  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 30parties™ positions at the hearing and their briefs, I make the 
following FINDINGS OF FACT  
I. JURISDICTION A. The Business of the Employer 
The complaint alleges, the Res
pondent admits, and I find that 
the Employer, Norglass, Inc., is a North Carolina corporation 
engaged in the construction bu
siness at various locations 
throughout the United States, including at the Libby-Owens 
Plateglass Plant in Laurenberg
, North Carolina, where during the past 12 months, a representative period of all times mate-

rial, the Employer, in the cour
se and conduct of its aforesaid 
construction business, performed services in excess of $50,000 
in States other than the State of North Carolina.  The complaint 
further alleges, and I find on the basis of the foregoing allega-
tions and admissions that the Employer is now, and has been at 
all times material, an employer engaged in commerce within 

the meaning of Section 2(
6) and (7) of the Act. 
B. The Labor Organization The complaint alleges, the Res
pondent admits, and I find that 
at all times material the Union has been a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
Facts 
In May 1989, local unions from Charlotte and Greensboro, 
North Carolina, of the International Union merged with Local 
843 emerging as the surviving Local and the members of both 
local unions automatically became members of Local 843.  An 
election of officers of merged
 Local 843 was held and Charles Koontz was elected business mana
ger.  Local 843 was subse-
quently placed under the supervisi
on of the International and at 
the time of the hearing Koontz was serving as ﬁActingﬂ busi-
ness manager.  Charging Party Robe
rt Edge testified that he did 
not oppose the merger but did oppose the candidacy of Koontz 
as he preferred to have a member
 of his old local union serve as 
business manager. The evidence produced at the hearing establishes that the Re-
spondent operates an exclusive hi
ring hall whereby it refers 
ironworkers to signatory contractors pursuant to a labor agree-
ment entered into by the Respondent and the contractors.  This 
was established by the clear language in the labor agreement 
and the practice of the various parties to the agreement.  
 the Employer, Norglass, Inc., and other employer signatories
2 have been parties to a collective bargaining agreement, enti-

tled Agreement Between Contractors™ Committee of North 
Carolina and Iron Workers Local 843 Greensboro, North 
Carolina.  (Complaint, par. 7; answer, par. 7; Tr 199Œ200) Ar-
ticle V of this agreement provides for the referral of iron-
workers as follows: 
 In order to maintain an efficient system of production in 
industry, to provide for an orderly procedure of referral of 
applicants for employment and to preserve the legitimate 
interest of employees in their employment, the Employer  
and Union agree to following plan of referrel [sic] of ap-

plicants to employment: 
 A. The Employer shall have the right to employ di-
rectly a minimum number of
 key employees who may 
consist of a superintendent, ge
neral foreman, foreman, and 
all employees laid off by the Employer in the previous six 

(6) months.  In addition, the Employer shall have the right 
to request fifty (50) percent 
of the employees by name and 
the Union shall provide such em
ployees, if available.  If 
the Union requests it, the Employer will write a letter to 

the Union within five (5) days of the request, stating all 
names of the Ironworkers requested for referral under this 
paragraph. 
B. All employees required by the Employer shall be 
furnished and referred to the Em
ployer by qualifications to 
perform the task required. 
C. The employer shall have the right to reject any ap-
plicant referred by the Union 
without penalties, subject to 
all applicable Federal, Stat
e, and Local laws and ordi-
nances. D. The Union shall select and refer applicants for em-
ployment without discriminati
on against such applicants 
age, race, creed, color or by reason of membership or 
nonmembership in the Union an
d such selection and refer-
ral shall not be affected in  
any way by rules, regulation, 
bylaws, constitutional provisions or any other aspect or 
obligation or Union membership
 policies or requirements. 
E. The order of referral set forth above shall be fol-
lowed except in cases where employers require and call 
for employees possessing special skill and abilities, in 
which case the Union shall refer the first applicant on the 
register possessing such special skills and abilities. 
F. Apprentices shall be hired and transferred in accor-
dance with the apprenticeship 
provisions of the Agreement 
between the Employer and Union. 
G. In the event that the referral facilities maintained by 
the Local Union are unable to fill the requisition of an 
Employer for employees within a twenty-four (24) hour 
period after such requisition is made by the Employer 
(Saturday, Sunday and Holiday excepted), the Employer 
may employ applicants directly at the job site.  In such 
event, the Employer will, w
ithin 24 hours, notify the Local 
Union of the names and dates of such hiring. 
H. In the event that any job applicant is dissatisfied or 
was not referred in the regul
ar order as provided above, such aggrieved of applicant ma
y appeal in writing within 
ten days (10) from the day on which his complaint arose, 

to the Local Union Executive Board. 
I. The Local Union shall post in appropriate places all 
provisions relating to the hiring arrangement set forth in 
this Agreement. 
J. An availability for work list shall be maintained in 
the Local Union office, such lis
t shall consist of the appli-
cants name, list of qualificat
ions, and telephone number.  
The availability list shall begin on Mondays, every mem-
ber seeking employment shall co
me to the office for ﬁjob 
callﬂ and sign up.  If a member lives more than thirty (30) 

miles from the office he/she may call in.
3 ____________________________________________________
 2 Acting Business Agent Koontz testified that Akers Steel and 
Atlanta Steel Erectors were both signatories to this agreement  Tr. 
199Œ200. 
3 This version of art. V initially was provided to the Region 
11 by letter dated July 3, 1996, from Charles
 R. Koontz.  GC  13  
The executed collective ba
rgaining agreement with
 signature date 
of July 1, 1996 adds the phase ‚during regular office hours, Mon-

day thru Friday 8:00 a.m. to 4:00 p.m.  
  IRONWORKERS LOCAL 843 (NORGLASS, INC.) 31Johnnie Earls, an ironworker 
and the general foreman of 
Norglass, Inc. for the past 10 y
ears, testified that Norglass per-
formed work in Laurenberg, North Carolina, at the Libby-
Owens Glass Plant from February
 to May 1996, and that he 
served as Norglass™ day-shift ge
neral foreman.  He called the 
hiring hall of Local 843 for all the ironworkers hired by Nor-
glass for this project and never hired off the street.  He had a 
standing order for ironworkers during the peak periods of the 
project and if there were not sufficient ironworkers available 
from the union hall, he waited until more were available.  Only 
supervisors were hired directly 
by Norglass.  Norglass did not 
bring in its own employees to 
work as ironworkers on the pro-
ject.  
Under the terms of the labor agreement the Employers are 
required to contact the Union 
which has 24 hours to refer iron-workers from the union hall and the Employer is precluded 

from hiring applicants directly 
from the street for that 24Œhour 
period.  This requirement establ
ishes that the hiring hall is ex-
clusive 
Morrison-Knudson Co., 291 NLRB 250, 2589 (1988); 
Laborers Local 663
 (Truener), 205 NLRB 455, 456 (1973).  
The General Counsel contends and 
I find that ﬁeach of the limi-
tations on referrals set out in pa
ragraph A has been held by the 
Board not to destroy the exclusive nature of a hiring hall ar-
rangementﬂ such as company name requested priorities 
Morri-son-Knudson, supra; 
Truener, supra; right to provide percent-
age of employees from sources other than the Union, 
Truener, supra; priority based on layoff or prior employee status, 
Morri-son-Knudson, supra, citing 
Operating Engineers Local 406
, 189 NLRB 255 (1971).  The General Counsel also argues and I 
find that ﬁthe language of paragr
aph G is virtually identical to 
the language that the Board relied on to demonstrate the exis-
tence of an exclusive hiring hall in Iron Workers Local 111 
(Steel Builder)
, 274 NLRB 742 fn. 1. (1985).ﬂ  I thus conclude 
that the Respondent operated an 
exclusive hiring hall at all 
times material here. 
Local 843™s acting business manage
r Koontz testified that al-
though the Local has 150 to 200 members only about 30 reside 
in North Carolina and many work out of other jurisdictions.  
Local 843 had contracts to supply ironworkers to only three 
employers and as a result of an insufficient number of active 
ironworkers in his jurisdiction with the requisite qualifications, 
he was often unable to supply th
ese employers with sufficient 
manpower from among his membership and resorted to regis-
tering with the State Division of
 Employment Security to obtain 
sufficient manpower to fulfill 
the Union™s commitments under the labor agreement.  He testified that two of the contractors 
sought only ironworkers who were either qualified welders or 
connectors, who connect the struct
ural steel together.  He takes 
the employees™ word at face value that they are qualified as 
either welders or connectors when they register on the weekly 
out-of-work list and any who fals
ely claim to be qualified are 
quickly weeded out by the contractor.  Pursuant to the jour-

neyman upgrade in training program a welding test was utilized 
to qualify some of the welders.  However, with the exception of 
this separately maintained list of welding certifications, he does 
not note in writing any special qua
lifications of the ironworkers who register on the out-of-work list but relies on his memory.  

Typically during the period in 
question from February to Au-
gust 1996, there were only four to 
five ironworkers available on 
the weekly out-of-work list and all who were qualified as weld-
ers or connectors were immediat
ely dispatched to jobs and 
consequently were not placed on the out-of-work list as they 
were dispatched as soon as they reported in.  He knows the 
qualifications of all of the ironworkers who register on the out-
of-work list although he does not 
make any written notation of 
this.   
Charging Party Robert Edge test
ified he has been a journey-
man ironworker for 35 years as of the date of the hearing and is 
qualified as a rigger and all other miscellaneous skills as a 
structural ironworker except as a welder and a connector.  He 
has been a member of Local 843 since the merger in May 1989.  
He has lived 135 miles from the union hall in Charlotte, the 
predecessor Local Union for 25 years.  He utilizes Local 843™s 
hiring hall.  The procedure he follows is to call the hiring hall 
close to 8 a.m. on Mondays to register on the weekly out-of-
work list.  In 1996, he would call the union hall and leave a 
message on the answering machine and tell them to put him on 
the out-of-work list.  He had worked for Norglass at the Libby-
Owens Plant periodically since 1972.
  On February 5, 1996, he 
was dispatched by Koontz to the Norglass job at Libby-Owens.  
He arrived late and was put to wo
rk.  He worked 3 weeks.  He 
became ill with a respiratory ailment and missed 3 days of work 
but was too ill to call in sick.  On his return to work he talked to 
the Employer™s timekeeper, a man named ﬁPaul.ﬂ  He asked 
him for his paycheck and Paul said he had to lay him off but it 
did not have anything to do with his absence for illness and that 
the Employer would ﬁmore than likely call him back to work 
for other things.ﬂ  Thereafter he called the union hall to be put 
on the out-of-work list every week except the week of June 3, 

1996, when his blood sugar was 
high as he has hypoglycemia 
and he was unavailable for work that week.  During this period 
he received no calls for employ
ment although he was available 
for work with the only condition being he requires some notice 
and/or time (a day or so) to get to the jobsite as he cares for his 
elderly mother and must make arrangements for someone to 
care for her when he goes to a job.  In 1995, he was dispatched 
to two jobs in the Charlotte area and did not require time to get 
someone to look in on his mother. 
After he was laid off from Norglass he was called by the un-
ion shop steward, Chris Thomas, on that job who asked if he 

was on the out-of-work list and Thomas told him ﬁthey will 
probably be calling you back to the Norglass job.ﬂ  In April 
1996, he called an 800 telephone 
number operated by the Inter-
national which contained a mess
age that journeymen ironwork-ers should contact Koontz for a list of available jobs and which 
said that jobs were available in
 the area for up to 1-1/2 years.  
He was called by Koontz to work at a job at Wrightsville Beach 
in North Carolina on June 20, 1996,
 for Aker™s Steel Erectors to 
drag diking for a road and worked there 8 days.  He had filed 
the initial charge in
 this case on June 19, 1996.  He had no con-versations with Koont
z between his layoff in February and his 
dispatch to the Wrightsville job in June. 
On cross-examination Edge testified he did not tell Koontz 
or Norglass that he wanted to re
turn to Norglass.  He worked on 
the Norglass job for 2 to 3 weeks until Steward Thomas had his 
discharged status changed to a layo
ff status eligible for rehire.  
He drove a forklift for part of the time as no one else wanted to 
do it.  He complained about it be
ing too dusty at the jobsite and 
never informed Norglass or Koontz
 that his health problem had 
abated.  He applied for disability on December 22, 1997, as a 
result of tremors (identified as
 a condition diagnosed as ﬁessen-
tial tremorsﬂ) which he has had all his life.  This is a hereditary 

condition which affects his hands and arms.  He was not part of 
a group of union members opposing the merger.  However, he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 32did campaign for another candidate against Koontz for the posi-
tion of business manager, as he
 preferred having someone from 
his old local union as business ma
nager.  He did have two con-versations with Koontz in 1996 concerning his mother, one 
about the Norglass job and the other about the Wrightsville job.  
He has not worked but a third to one half of each year since the 

early 1990s.  After the Wrightsville job he worked at another 
job in August to which he was referred by the Respondent.  He 
did not contact Koontz after maki
ng the 800 telephone call.  It 
was stipulated that there is no 
claim that Edge was not put on 
the out-of-work list during the week of June 3.  He had no dis-
cussions with Koontz concerning his tremors prior to February 
1996. Union Steward Chris Thomas who served as the steward on 
the Norglass job testified that Edge missed the 3 days of work 
prior to his layoff, and had missed 2 or 3 days prior to this.  
Edge complained about breathing
 after he took something out 
to the silo on this job.  The crew was a mixed crew of mill-
wrights (a different craft) and ironworkers and the foremen 
were millwrights.  The foremen said they were going to get 
Edge™s money which means they
 were going ﬁto run him off 
[the job].ﬂ  He told them it would be better to lay him off and 
Edge later told him that he had been laid off.  Work on this 
project continued until April.  He called Edge about additional 
work for Norglass as its management had asked whether Edge 
would be interested in returnin
g if they obtained the work.  
However, Norglass di
d not obtain the additional work and re-duced the crew in February by consolidating shifts and thereaf-
ter reduced manpower even more. 
As set out above, the Respondent™s referral procedures re-
quire that unemployed ironworkers sign the out-of-work or 
weekly referral list each Monday 
of each week they are seeking 
employment through the union hall and the ironworkers are to 
be referred to work in the order in which they have signed the 
out-of-work list provided they are qualified.  Pursuant to this 
procedure, Edge testified that after his layoff from Norglass at 

the end of February he signed up on the Respondent™s out-of-
work list commencing with Monday, March 4.  He did so by 
calling the union hall and leaving a message on the Union™s 
telephone call recording device prior to the opening of the of-
fice at 8 a.m., an acceptable means of signing onto the list for 
employees who live a substantial 
distance from the union hall.  
Thereafter he signed up on the list on every Monday through 
the third week in June with the exception of the week com-
mencing on June 3, when he was ill with hypoglycemia.  
Edge™s testimony is corroborated
 by his telephone records.  
Consequently Edge was first on the list for the workweeks 
commencing on March 4, 11, 18, and 25; April 8, 21, and 29; 
May 6, 13, 20, and 27; and June 10 and 17.  During the period 
between March 4 and May 15, K
oontz referred approximately 
36 ironworkers to the Employer Norglass™ Laurenberg, North 

Carolina site.  However, Edge was never referred again to this 
jobsite during this period althoug
h his was the first name on the 
out-of-work list for 9 of 11 weeks during this period.  Nor was he referred to jobs at the two ot
her signatories to the hiring hall 
agreement, Akers Steel and Atlanta Steel Erectors.  It was not 
until June 20, the day after the filing of the charge by Edge in 
this case that Koontz referred Edge to an Akers Steel jobsite in 
Wrightsville Beach, North Carolina. 
At the hearing Koontz contended 
as justification for not re-
ferring Edge to the Laurenberg job that Edge had indicated that 
his layoff from Norglass was for 
the best as it was too far for him to commute home on a daily ba
sis as necessary to care for 
his ill mother, and that he only wanted work within a daily 
commuting distance thus placing a limitation on his availability for referral to Norglass.  The Norglass jobsite was located in 
Laurenburg, North Carolina, 
about 140 miles from Edge™s home in Lincolnton, North Carolina.  Koontz contended at the 

hearing that this was the reason for his failure to refer Edge to 
Norglass thereafter.  Edge denied at the hearing that he had 
made any such statement to Koontz.  Rather he testified that he 
had only asked to have a day or so
 of lead time in order to make 
arrangements for the care of his 91-year-old mother.  As the 

General Counsel argues in her brie
f, the credibility of Koontz in 
this regard is called into questio
n as he made no mention of this 
conversation in either of two position letters submitted to the 
Region setting out his reasons fo
r not referring Edge to the 
Norglass jobsite.  On cross-examination he testified this failure 
to mention the conversation resulted from a typo.  In his first 
submission to the Region dated Ju
ly 3, 1996, he stated that 
Edge had quit his employment at 
Norglass in late February with 
2 months remaining on the project.  In fact, Edge had been laid 
off as testified to by Edge a
nd Steward Thomas.  Subsequently 
in a letter dated September 20, 
Koontz asserted that Edge had 
asked for a layoff and that Edge
 left messages on the Union™s 
answering machine indicating ﬁthat his mother was sick and 
that he could only accept work close to his home.ﬂ 
It is undisputed that Edge consistently signed up on the out-
of-work list which obviously indicated his interest and avail-
ability for work.  Koontz made 
no inquiry from Edge as to his 
availability for work but on June
 20, notably the day after the 
filing of the charge by Edge in this case on June 19, Koontz 
suddenly referred Edge to a job 
in Wrightsville Beach, North 
Carolina, which is in excess of 200 miles from Edge™s home in 

Lincolnton, North Carolina.  Koont
z testified that the employer 
(Akers Steel) in the case of the Wrightsville Beach job had 
lifted the restrictions on the 
referral of nonwelders and non-
connectors in order to finish the job. 
The record evidence further establishes that in regard to the 
Akers Steel and Atlanta Steel Erectors™ jobsites, ironworkers 
were regularly dispatched by the Union to these jobsites by 
Koontz and that Edge was not referred to these jobs during this 
period until the Wrightsville Beach job in June, although Edge 
was first on the out-of-work list.  Koontz testified that he had 
standing calls from these two em
ployees for certified welders 
and connectors that he was unable 
to fill and that Edge was not 
sent to these jobs, as he is not a certified welder or a connector.  
Edge acknowledged at the hearing 
that he is not a certified 
welder or a connector.  The Ge
neral Counsel submits that ﬁRe-
spondent has not sustained its burden of establishing that 
Koontz referred only certified welders and connectors to the 
jobsites of these two employees 
during the relevant time frame 
or that such a requirement in fact existed.ﬂ  The General Coun-
sel notes that the job order of the Employment Security Com-
mission based on information supplied by Koontz which bears 
the date of June 11 does not list welding certification as a re-
quirement for the structural ironworker applicants being sought.  
Edge also testified without rebuttal that he called the Interna-
tional 800 telephone number job line listing jobs in the Re-
spondent™s jurisdiction during the relevant period and that there 
were no special qualifications listed for the applicants being 
sought by Koontz.  The Respondent introduced two letters from 
Atlanta Steel Erectors both dated June 24 purporting to confirm 
conversations 3 months prior th
ereto calling for certified weld-
 IRONWORKERS LOCAL 843 (NORGLASS, INC.) 33ers.  As the General Counsel argues these letters were dated 5 
days after the unfair labor practice charge and are self-serving. 
The Respondent failed to call any personnel from Akers Steel 
Erectors or Atlanta Steel Erec
tors who could have provided 
direct testimony concerning the 
asserted special requirements. 
Analysis 
In Iron Workers Local 118 (California Erectors)
, 309 NLRB 808, the Board stated
:  in cases such as this one, in which a departure from hiring hall 
rules affects employment opportunities, it need not be alleged 
that the Union was negligent or be shown that the departure 
was based on invidious or unfair considerations in order to 
find a violation.  Such departures, absent some justification re-
lated to the efficient operation of the hiring hall, are arbitrary 
actions and inherently breach the duty of fair representation 
owed to all hiring hall users and violate the Act. 
 In the instant case the General 
Counsel has established a prima 
facie case of a violation of Se
ction 8(b)(1)(A) and (2) of the 
Act by the Respondent™s failure to refer Edge to jobsites at 

Norglass, Akers Steel, and Atlanta Steel Erectors.   The Re-
spondent has not met its burden as it has not establised that its 
failure to refer Edge was related to the efficient operation of the 
hiring hall.  I do not credit Koontz that his failure to refer Edge 
for employment resulted from E
dge™s placing a limitation on 
his availability in the case of Norglass or that Akers Steel Erec-
tors and Atlanta Steel Erectors limited their calls for ironwork-
ers to those who were either certified welders or connectors.  
See also 
Sheet Metal Workers Local 19
, 321 NLRB 1147, 1155 (1996). The Respondent asserts as an affirmative defense that the al-
leged failure and refusal to pl
ace Charging Party Edge on the 
out-of-work list on April 1, 1996, is barred by Section 10(b) of 
the Act as it was not included in the charge filed on June 19, 
1996.  I find this allegation is not time barred as it is closely 
related to the allegation that 
ﬁsince on or about March 4, 1996, 
the above named organization, by 
its officers, agents and repre-
sentatives, restrained and coerced Robert H. Edge in the exer-
cise of the rights guaranteed in Section 7 of the Act by failing 
to properly refer him to work from the out-of-work list.ﬂ  
Nick-
les Bakery of Indiana
, 296 NLRB 927 (1989); and Pioneer Hotel & Gambling Hall
, 324 NLRB 918 (1997).  I further find 
that the Respondent™s asserted de
fense that Edge was required 
to exhaust an internal union remedy prior to access to the Board 
is without merit and is contrary to public policy.  
NLRB v. Ma-
rine Ship Builders
, 391 U.S. 418 (1968). 
With respect to the merits of this allegation Edge testified 
that he routinely called the union hall each Monday morning to 

be listed on the out-of-work list during the period from January 
to June 1996 except for June 3, when he was suffering from 
hypoglycemia.  His tes
timony is unrebuted and it is undisputed 
that he was not placed on the out-of-work list on that week.  

Since I have found that the Union operated an exclusive hiring 
hall at all material times, this establishes a prima facie case of a 
violation of Section 8(b)(1)(A) and (2) which has not been 
rebutted by the Union.  Whether this failure and/or refusal to 
place Edge™s name on the out-of-work list was due to negli-gence or inadvertence is not dete
rminative in this case as it was 
a failure to comply with the objective standards applicable to an 

exclusive hiring hall, 
California Bay Erectors
, supra. CONCLUSIONS OF LAW 
1. Norglass, Inc. is an employer within the meaning of Sec-
tion 2(6) and (7) of the Act. 
2. The Respondent is a labor 
organization within the mean-
ing of Section 2(5) of the Act. 
3. The Respondent operates an exclusive hiring hall under 
the terms of its collective-bargaining agreement with signatory 
contractors. 4. The Respondent violated Section 8(b)(1)(A) and (2) of the Act by its failure to place Char
ging Party Robert Edge™s name 
on the out-of-work list on April 1, 1996. 
5. The Respondent violated Section 8(b)(1)(A) and (2) of the Act by its failure and refusal to refer Charging Party Robert 
Edge out for employment to the Norglass job and the Akers 
Steel Erectors and Atlanta Steel Erectors jobs. 
THE REMEDY 
Having found that the Respondent violated the Act it shall be 
ordered to cease and desist ther
efrom and to take certain af-
firmative actions designed to further the policies of the Act 

including the posting of an appropriate notice.  The Respondent 
shall be ordered to refer applicants for employment who utilize 
its hiring hall in the order in which they sign the weekly referral 
list.  The Respondent shall also be ordered to make Robert 
Edge whole for its failure to place his name on the weekly re-
ferral list and to refer him for em
ployment as found here for all 
loss of backpay and benefits sustained by him as a result of the 

discrimination against him in accordance with F. W. Woolworth 
Co., 90 NLRB 289 (1980), with interest as computed in 
New 
Horizons for the Retarded, 283 NLRB 1173 (1987), at the 
ﬁshort term Federal rateﬂ for th
e underpayment of taxes as set 
out in the 1986 amendment to 26 U.S.C. § 1621. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondent, Ironworkers Local 843, International Asso-
ciation of Bridge, Structural & Ornamental Ironworkers, AFLŒ

CIO, its officers, agents, and representatives, shall 
1. Cease and desist from 
(a) Failing and refusing to refer 
applicants for employment in 
the order in which they sign the weekly referral list. 
(b) Failing to place employees™ names on the weekly referral 
list. (c) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 

7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Immediately refer employees
 for employment in the or-
der in which they sign the weekly referral list to jobs for which 
they are qualified. 
(b) Make Robert Edge whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him, in the manner set forth in the remedy section of this deci-
sion.                                                           
 2 If no exceptions are filed as provided by Sec.102.48 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 34(c) Within 14 days from the date of this Order, notify Robert 
Edge that it will refer him for employment in the order in which 
he signs the weekly referral list. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all re-
cords necessary to analyze the amount of backpay due under 
the terms of this Order. 
(e) Within 14 days after service 
by the Region, post copies of 
the attached notice marked ﬁAppendix.ﬂ
3  Copies of the notice, 
on forms provided by the Regional Director for Region 11, 
after being signed by the Respondent's authorized representa-
                                                          
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous 
places at its hiring hall includi
ng all places where notices to 
employees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure
 that the notices are not al-
tered, defaced, or covered by an
y other material.  In the event 
that, during the pendency of these proceedings, the Respondent 
has closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, 
at its own expense, a copy of 
the notice to all current and former users of the hiring hall at 
any time since March 1996. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 